NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

DEMETRIUS MINOR,              :         CIV. NO. 19-18261 (RMB)
                              :
               Plaintiff      :
                              :
     v.                       :               OPINION
                              :
SERGEANT DAVID DILKS, et al., :
                              :
               Defendants     :

BUMB, United States District Judge

     This matter comes before the Court upon Plaintiff Demetrius

Minor’s civil rights complaint under 42 U.S.C. § 1983, the New

Jersey Civil Rights Act (“NJCRA”) N.J.S.A. § 10:6-2, and tort claim

for intentional infliction of emotional distress under New Jersey

law. (Compl., ECF No. 1.) Plaintiff is a prisoner in South Woods

State Prison (“SWSP”). (Id.) Also before the Court is Plaintiff’s

Emergency Motion for a Temporary Restraining Order (“TRO”) (Mot.

for TRO, ECF No. 2) and his application to proceed in forma

pauperis   under   28   U.S.C.   §   1915   (IFP   App.,   ECF   No.   1-1.)

Plaintiff’s IFP application establishes his financial eligibility

to proceed without prepayment of the $400.00 filing fee and will

be granted.1



1 Plaintiff has at times in the past six months had more than $400
in his trust account. However, when he submitted his trust account
with his complaint in September 2019, the ending balance was $0.
(IFP App., ECF No. 1-1 at 13.)
     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. § 1915(e)(2)(B), §

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. In reviewing the complaint, the Court

will address any new facts alleged in the motion for a TRO as a

supplement to the complaint. For the reasons discussed below, the

complaint may proceed in part and the emergency               motion for a

temporary restraining order is denied without prejudice. The Court

will sua sponte appoint counsel to Plaintiff under 28 U.S.C. §

1915(g).

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

                                    2
what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

                                 3
amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   Allegations in the Complaint and Motion for a TRO2

      Plaintiff    alleges     defendant    correction    officers     and

administrators     at   SWSP   and   the   New   Jersey   Department   of

Corrections; (1) retaliated against him for filing grievances in

violation of the First Amendment and (2) refused to comply with

PREA3 regulations, which put him, as a gay, bisexual, transgender

inmate, at risk of assault by other inmates in violation of the

Eighth Amendment prohibition against cruel and unusual punishment.

Plaintiff also alleges violations of the New Jersey Civil Rights

Act (“NJCRA”)4 and intentional infliction of emotional distress

under New Jersey law.




2  Unless otherwise noted, the factual allegations are cited from
Plaintiff’s complaint, ECF No. 1.

3 Congress passed the Prison Rape Elimination Act in 2003 in
response to the high incidence of prison rape. 42 U.S.C. §
15601(13), (14), transferred to 34 U.S.C. § 30301.
4 The New Jersey Legislature intended for the NJCRA to parallel 42
U.S.C. § 1983, and incorporate existing § 1983 jurisprudence. Perez
v. Zagami, 218 N.J. 202, 515 (2014). “Courts have repeatedly
construed the NJCRA in terms nearly identical to its federal
counterpart: Section 1983.” Chapman v. N.J., No. CIV. 08-
4130(AET), 2009 WL 2634888, at *3 (D.N.J. Aug. 25, 2009) (citing
cases). The Court will, therefore, address the claims together.




                                     4
        Plaintiff alleges the following facts in his complaint and

emergency motion for a TRO, taken as true for purposes of screening

the complaint pursuant to 28 U.S.C. §§ 1915(a); 1915A and 42 U.S.C.

§ 1997e(c). Plaintiff is a transgender, gay inmate at SWSP who

seeks    a   TRO   or   preliminary   injunction    ordering   John   Powell,

Administrator at SWSP, and others to provide Plaintiff with safe

housing with another transgender inmate or a non-heterosexual

inmate, in compliance with the Prison Rape Elimination Act (“PREA”)

mandate in 28 C.F.R. § 115.242(d)5 to take into consideration a

prisoner’s views of his own safety. (Mot. for TRO, ECF No. 2.)

        Plaintiff describes the prison’s housing policy. When gay or

gender-nonconforming        inmates   enter   the    prison    facility,   no

consideration is given to their risk for sexual assault and

harassment, and they are housed with anyone. (Mot. for TRO, ECF

No. 2 at 4-5.) When inmates enter Central Reception and Assignment


Chapman v. N.J., No. CIV. 08-4130(AET), 2009 WL 2634888, at *3
(D.N.J. Aug. 25, 2009)

5   28 U.S.C. § 115.242 (a), (d) provides:

(a) The agency shall use information from the risk screening
required by § 115.241 to inform housing, bed, work, education, and
program assignments with the goal of keeping separate those
residents at high risk of being sexually victimized from those at
high risk of being sexually abusive.

. . .

(d) A transgender or intersex resident's own views with respect
to his or her own safety shall be given serious consideration.


                                       5
Facilities (“CRAF”) before they are assigned to a prison, they are

asked questions designed to determine if they should be classified

as     “Victims”       or    “Perpetrators.”           (Id.)      The    “Perpetrator”

classifications do not take into account inmates who have committed

acts of sexual assault or violence within a prison. (Id. at 5.)

        Additionally, after a change of staff in Plaintiff’s housing

unit    in   SWSP,      Sergeant       Mark       Weinstein     controlled     decisions

regarding    inmates’        requests        for   cell    or   unit    transfers.   The

lieutenant in charge prior to Weinstein had permitted inmates who

identified as gay to request transfers if they feared for their

safety. Sergeant Weinstein’s practice was to not permit requests

for cell changes, and the only way to obtain a cell change if a

prisoner feared for his safety was to refuse to enter his cell,

which     would    result         in   the    inmate’s      placement     in     solitary

confinement. Weinstein admitted to another inmate that he did not

permit cell changes.

        In 2019, Plaintiff was assigned to work in the prison law

library and was permitted by prison regulations to assist other

inmates with their legal work. Plaintiff assisted inmates who

identified    as       gay   or    nongender-conforming          with    their    various

grievances.       In    this       capacity,       along   with    Inmate      Martinez,

Plaintiff drafted proposals for new policies at SWSP that would be

PREA compliant.



                                              6
       Weinstein was aware of Plaintiff’s and Martinez’s proposal to

the administration, which was contrary to his practice. Plaintiff

filed grievances about Weinstein and his staff’s refusals to

consider the cell or unit change requests of inmates who were

harassed or felt unsafe. Plaintiff exhausted his grievances.

       Plaintiff alleges that SWSP does not comply with certain PREA

regulations. First, a PREA regulation requires prisons to screen

inmates upon intake, including those who are perceived to be gay,

bisexual,     transgender       or   gender   non-conforming,    for   risk   of

victimization. See 28 C.F.R. § 115.41. Plaintiff discovered that

SWSP was failing to comply with this regulation. Additionally,

because custody staff does not permit such inmates to be considered

for cell and unit transfers when they are harassed or fear for

their safety, the only way for the inmates to feel safe is going

to solitary confinement.6

       Second, 28 C.F.R. § 115.242(d),7 requires prison officials to

take into consideration a prisoner’s views of his own safety. (Mot.

for    TRO,   ECF   No.   2.)    Plaintiff    alleges   SWSP    violates   this




6  Plaintiff makes allegations about violations of other inmates’
rights. The Court will not address claims made on behalf of other
inmates because Plaintiff does not have standing to bring such
claims. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (a “plaintiff
generally must assert his own legal rights and interests, and
cannot rest his claim to relief on the legal rights or interests
of third parties”).

7   See supra n. 5.
                                         7
regulation by not permitting inmates to request cell changes by

custody staff when they feel unsafe.

       Prior to June or July 2019, Plaintiff had not revealed to

corrections officers that he was gay or transgender. When Inmate

Martinez, whom Plaintiff worked with on PREA policy proposals, was

transferred     to   a    lower    security       prison,    they   continued   to

correspond. Inmate Martinez sought and obtained a transfer back to

SWSP because he was pursuing paralegal certification and SWSP had

a superior law library and education department.

       Upon Inmate Martinez’s return to SWSP, he continued to work

with    Plaintiff    on   PREA     policy      proposals.    Plaintiff    assisted

Martinez with his grievances and his pursuit of a unit transfer,

which was necessary to pursue his education goals. Defendant Mark

Goncharov (“Goncharov”), a corrections officer, told Plaintiff

that he had read his mail and knew Plaintiff was “the one who is

doing    that   proposal     for     the       faggots.”    Goncharov    disclosed

Plaintiff’s sexual orientation to other unit officers in hopes of

provoking an incident. As a direct result, Plaintiff was harassed

by other officers.

       Plaintiff also learned that Sergeant David Dilks, named as a

defendant, had gone to the law library and informed inmates of

Plaintiff’s sexual orientation. When in the library, Dilks told

Plaintiff and Martinez to keep their hands above their heads



                                           8
because he knew “faggots like to touch each other.” Dilks was

targeting Plaintiff due to his advocacy work with Martinez.

      On August 26, 2019, Mr. Mettelow, the supervisor of education

at   SWSP,   asked   Weinstein   to   transfer   Martinez   to   Unit   11R,

Plaintiff’s unit, for tutoring. Plaintiff alleges Weinstein then

moved Plaintiff to the unit where Martinez had been housed,

referring to the move as the “faggot swap,” in retaliation for

Plaintiff filing grievances and assisting gay and transgender

inmates with their grievances.

      When Plaintiff learned he would be moved, he requested to

speak to a sergeant but the request was denied. Unit Officer Battia

informed Plaintiff that he could not file a PREA complaint. While

packing his cell, Plaintiff asked Sergeant John Khulen (“Khulen”),

named as a defendant, if he could file a PREA complaint because he

felt targeted based on his sexuality. Khulen told Plaintiff he was

not being targeted; his move was random because they needed a bed.

However, there were three beds open on the unit and only one bed

open where Plaintiff was transferred.

      In his cell, Plaintiff made a sign that read “I need to file

a PREA Complaint.” The unit officer called a “Sgt report,” causing

Facility One to lock down and 15-20 officers responded to the unit.

Sergeant Khulen ordered Plaintiff to get on his knees. Plaintiff

was handcuffed and taken to dry cell with no accessible plumbing.



                                      9
     An hour later, mental health staff interviewed Plaintiff in

the dry cell, in follow up to his PREA complaint. Sergeant Khulen

was present for the entire interview. Plaintiff explained that he

was threatened with consequences if he did not stop helping an

inmate who identified as gay. When Plaintiff helped Martinez with

his housing reassignment, he became the focus of retaliation by

Sergeant Khulen, Sergeant Dilks and Lieutenant Weinstein, who

“played a joke on him by moving him to Housing Unit 21R.” Over the

course of five hours in the dry cell, Khulen and Weinstein denied

Plaintiff’s multiple requests to remove the padlock from the

toilet, despite his dire need to use a bathroom. Plaintiff was

informed that he would be moved to Unit 21.

     In choosing a cell for Plaintiff, Sergeant Dilks said “let’s

kill two birds with one stone 1089, Muslim.” Plaintiff alleges

Dilks knew the inmate in Cell 1089 was a Muslim and a Blood, which

would increase the likelihood of conflict with Plaintiff, who

identified as gay. Weinstein told Plaintiff “SID has cleared all

of this. I still win and you[’re] going to pay for helping that

punk.” Another inmate packed Plaintiff’s property, and Plaintiff’s

radio and commissary items were stolen and his word processor was

damaged.

     Plaintiff is on a special needs roster for mental health

issues. He was in treatment for Post-Traumatic Stress Disorder

caused by prior sexual abuse. In his new unit, he lived in constant

                                10
fear. He developed insomnia, panic attacks and headaches. Unit

Officers shouted at Plaintiff and other inmates made homophobic

slurs. In an interview with the prison’s Special Investigation

Division (“SID”) on August 10, 2019, Plaintiff explained that he

was moved because he helped Inmate Martinez with his grievances

and his unit transfer.

       During the SID investigation, Plaintiff was questioned about

his website, Justice4Demetrius.org, which is owned by his brother.8

The website was designed to “shine light on the plights that youth

face in the system.” Plaintiff was advised by an investigator that

he may be requested to “step away” from the website.9 Plaintiff

alleges this was retaliation for filing grievances. The NJDOC has

no rule prohibiting inmates from having a website that does not

solicit business. Plaintiff’s website had a donation button but

did not solicit funds that were provided to Plaintiff.

       In   his   subsequently   filed    motion   for   a   TRO,   Plaintiff

acknowledges that in September 2019, presumably after he filed the

present complaint on September 23, 2019, he was permitted by SID

to be housed with a transgender inmate of Plaintiff’s choosing.

(Mot. for TRO, ECF No. 2 at 4.) However, Plaintiff’s transgender


8   Plaintiff does not address his website in his motion for a TRO.

9  Plaintiff does not allege that he ultimately was asked to take
down or end his participation in his website. Therefore, the Court
will not address Plaintiff’s retaliation claim regarding his
website.
                                     11
cellmate was sent to isolation and Plaintiff was “again housed by

custody staff with another inmate who had violent propensities and

was known for fighting with other inmates, it is also known that

the inmate is a member of the Bloods Street gang.” (Mot. for TRO,

ECF No. 2 at 7.)

     Plaintiff complains that the practice at SWSP denies inmates

the right to ask a sergeant for a cell change for safety reasons,

and the only option is to go to solitary confinement. (Id. at 7-

8.) Plaintiff also notes, however, that “the Administration” told

him there is a policy in place to request cell changes through the

kiosk, in a section under “custody” for “cell change.” (Id. at 8.)

Plaintiff asserts this policy is futile because he has attempted

this and was provided with unsatisfactory results. (Id.) Custody

staff continue to claim they do not make cell moves at the request

of an inmate. (Id. at 8-9.)

     Plaintiff’s mental health provider told him that “custody”

refuses to listen to “mental health” about cell moves. (Id. at

12.) He also alleges that “custody” has an unwritten rule that

inmates who are on the special needs roster cannot be housed alone,

resulting in their immediate placement with another inmate if their

cellmates are moved. (Id.) Plaintiff fears this policy precludes

proper   housing   assessments   for   inmates   who   are   gay   and/or

transgender. (Id. at 12-13.)



                                  12
       Plaintiff argues that he will be subjected to irreparable

harm if a TRO does not issue because he is in constant fear that

he will be attacked by his cellmate. (Mot. for TRO, ECF No. 2 at

8-9.) Within the last few weeks, an inmate in Plaintiff’s housing

unit was beaten to death by his cellmate. (Id. at 9.) As a

consequence, Plaintiff has suffered panic attacks and break-downs

“exacerbated by the fact that he is being forced to be housed with

a   gang    member   who   is   constantly       questioning     him   about     his

involvement in the LGBT community.” (Id. at 5.)

       Plaintiff recognizes that PREA does not create of private

right of action, but he contends the conduct of John Doe correction

officers, Dilks and Weinstein violated his Eighth Amendment right

to be free from cruel and unusual punishment. Plaintiff also named

John   Powell,   Administrator      of        SWSP,   as   a   defendant   who   is

responsible for policy-making and policy enforcement. Plaintiff

named as defendants John and Jane Does 1-30, employees of the

prison or the NJDOC who were responsible for policy-making and the

care or supervision of inmates at SWSP.

       B.    Claims Under 42 U.S.C. § 1983

       A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of
             any State or Territory ... subjects, or causes

                                         13
             to be subjected, any citizen of the United
             States or other person within the jurisdiction
             thereof to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for
             redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

             1.    Eighth Amendment Failure to Protect

      Plaintiff recognizes that PREA does not create a private right

of action. See Walsh v. N.J. Dep’t of Corr., No. 17-2442(JBS-AMD),

2017 WL 3835666, at *3-4 (D.N.J. Aug. 31, 2017) (discussing PREA).

Therefore,    he    brings   his   claims        under   the    Eighth   Amendment

prohibition of cruel and unusual punishment. He alleges the actions

of   the   John    Does,   Dilks   and        Weinstein,   in   their    totality,

constituted cruel and unusual punishment.

      Prison conditions are subject to scrutiny under the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth

Amendment imposes duties on prison officials to provide adequate,

food, clothing, shelter, medical care and to “take reasonable

measures to guarantee the safety of inmates.” Id. (quoting Hudson


                                         14
v. Palmer, 468 U.S. 517, 526–527 (1984)). This includes a duty to

“protect prisoners from violence at the hands of other prisoners.”

Farmer, 511 U.S. at 833 (quoting Cortes–Quinones v. Jimenez–

Nettleship, 842 F.2d 556, 558 (1st Cir.)) (internal quotation marks

and citation omitted), cert. denied, 488 U.S. 823 (1988). For

claims based on failure to prevent harm, inmates must show they

are incarcerated under conditions posing a substantial risk of

harm. Id. at 834. Inmates must also show that the defendants were

deliberately indifferent to inmate health and safety. Id.

       Deliberate indifference can be shown where the defendant

knows of and disregards facts from which an inference can be drawn

that a substantial risk of serious harm exists, and the defendant

draws that inference but fails to act. Id. at 837-38. A trier of

fact may “infer knowledge from the obvious.” Id. at 844. A prisoner

may seek injunctive relief “to prevent a substantial risk of

serious injury from ripening into actual harm.” Id. at 845.

Plaintiffs may use evidence of prison officials’ current attitudes

and    conduct   to   establish   the        continuance   of   a   knowing   and

unreasonable disregard of an objectively intolerable risk. Id. at

846.

       Plaintiff alleges SWSP is rife with sexual harassment and at

times assaults against gay and nongender-conforming inmates. He

alleges that the combination of not having an intake policy that

identifies gay and nongender-conforming inmates for potential

                                        15
victimization or a policy that identifies prisoners who have

committed acts of violence or sexual abuse while in prison,

combined   with   a   policy    of    not   permitting    gay   or   nongender-

conforming inmates to request cell changes from custody staff when

they feel unsafe, places him at substantial risk of serious harm.

Additionally, Plaintiff alleges he has twice been placed in cells

with violent gang members and his only option is to refuse to

“lock-in” and then be placed in solitary confinement. Taking his

allegations as true, as the Court must at the pleading stage,

Plaintiff’s Eighth Amendment claims may proceed against Defendant

Weinstein (in his individual capacity) whose alleged practice was

not to permit requests for cell changes.

           2.     Supervisory        liability,       failure   to    implement
                  policies

     Plaintiff’s       allegations          against     John    Powell,     the

administrator of the prison, are wholly conclusory. (Compl., ¶6.)

To state a claim of supervisory liability against Powell, Plaintiff

must allege facts indicating Powell had knowledge of and acquiesced

in his subordinate’s constitutional violations, or that he was

responsible for a policy or practice that directly led to violation

of Plaintiff’s constitutional rights. Santiago v. Warminster, 629

F.3d 121, 129 n. 5 (3d Cir. 2010) (describing the two theories of

supervisory liability under § 1983.)




                                       16
       Plaintiff alleges that John and Jane Doe defendants had

authority to move inmates who identified as gay when safety

concerns arose, but failed to implement policies that comported

with PREA. He further alleges that the John Doe defendants violated

PREA by failing to ensure inmates entering the facility were

assessed for their vulnerability and for failing to identify

prisoners who have committed violent or sexually abusive acts while

in   prison    as   inappropriate     cellmates       for    gay   and   nongender-

conforming inmates.

       Plaintiff does not specifically allege that Administrator

John   Powell    had    authority     to    implement      such    policies.   Thus,

Plaintiff’s     Eighth    Amendment        claims    may    proceed   against    the

John/Jane Doe policy-maker defendants, and the claims against John

Powell are dismissed without prejudice. Plaintiff may amend his

complaint if he discovers facts showing Powell is the policymaker

responsible for policies that place Plaintiff at a substantial

risk of serious harm to his safety.

       To   establish    the   need    for      a   preliminary     injunction    or

temporary restraining order pursuant to Federal Rule of Civil

Procedure 65,10 a party must satisfy a four-part test:

              (1) a likelihood of success on the merits; (2)
              he or she will suffer irreparable harm if the
              injunction is denied; (3) granting relief will

10
  A TRO issued with notice and hearing may be treated as a
preliminary injunction. See NutraSweet Co. v. Vit-Mar Enters.,
Inc., 112 F.3d 689, 693 (3d Cir. 1997).
                                           17
          not result in even greater harm to the
          nonmoving party; and (4) the public interest
          favors   such    relief.   Child   Evangelism
          Fellowship of N.J. Inc. v. Stafford Twp. Sch.
          Dist., 386 F.3d 514, 524 (3d Cir. 2004).

Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010).

     “Injunctive relief is ‘an extraordinary remedy’ and ‘should

be granted only in limited circumstances.’” Am. Tel. & Tel. Co. v.

Winback & Conserve Program, Inc., 42 F.3d 1421, 1426-27 (3d Cir.

1994) (internal quotation marks omitted)). “The primary purpose of

a ‘preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be held.’”

Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

     The Prison Litigation Reform Act (“PLRA”) mandates that four

additional criteria be met for injunctive relief:

          (1) the relief must be narrowly drawn; (2) the
          relief must extend no further than necessary
          to correct the violation of the federal right;
          (3) the relief must be the least intrusive
          means necessary to correct the violation of
          the federal right; and (4) substantial weight
          must be given to any adverse impact on public
          safety or the operation of the criminal
          justice system that might be caused by the
          relief.

Planker v. Ricci, No. 07-2679, 2010 WL 4447281, at *2 (D.N.J. Nov.

1, 2010) (citing 18 U.S.C. 3626(c)(2)).

     “[T]he primary purpose of preliminary injunctive relief is

‘maintenance of the status quo until a decision on the merits of




                                18
a case is rendered.’” Yates Real Estate, Inc. v. Plainfield Zoning

Bd. of Adjustment, 404 F. Supp. 3d 889, 912 (D.N.J. 2019) (quoting

Acierno v. New Castle Cty., 40 F.3d 645, 647 (3d Cir. 1994)). “‘A

party seeking a mandatory preliminary injunction that will alter

the status quo bears a particularly heavy burden in demonstrating

its necessity.’” Id. (quoting Acierno, 40 F.3d at 653)).

     Plaintiff is seeking to alter the status quo by injunction,

transferring him to a cell where he will feel safer and changing

prison policies regarding housing. Plaintiff does not allege that

his current cellmate has made any threats against him. Although

Plaintiff alleges his cellmate is known to fight with other

inmates,   these   allegations   are   too   vague   to   justify   the

extraordinary relief Plaintiff requests. Plaintiff also alleges

the deterioration of his mental health due to his fears. However,

Plaintiff is receiving mental health treatment, and his mental

health providers can provide additional treatment if necessary.

     Plaintiff acknowledges that he has the option of solitary

confinement rather than remain with his current cellmate. The Court

is not deciding that solitary confinement should be the only option

for inmates who feel unsafe with their cellmates, but only that

there is an alternative to immediate injunctive relief if the

threat becomes serious enough. If new facts arise that warrant

relief, Plaintiff may bring a new motion for injunctive relief.

Further, the Court feels that appointment of pro bono counsel is

                                 19
warranted and will appoint counsel to Plaintiff pursuant to 28

U.S.C. § 1915(e)(1). See Tabron v. Grace, 6 F.3d 147, 155-56 (3d

Cir. 1993) (district court may sua sponte appoint pro bono counsel

where    claims    have   potential   merit      in    fact    and   law,   factual

investigation will be required, and the case is likely to turn on

credibility determinations).

              3.   First Amendment Retaliation

        To state a First Amendment claim of retaliation for engaging

in protected conduct, a plaintiff must allege facts showing that:

(1) his conduct was constitutionally protected; (2) he suffered an

adverse action at the hands of prison officials; and (3) his

constitutionally protected conduct was a substantial or motivating

factor in the decision to discipline him. Watson v. Rozum, 834

F.3d 417, 422 (3d Cir. 2016) (citing Rauser v. Horn, 241 F.3d 330

(3d Cir. 2001)). Filing a prison grievance is constitutionally

protected activity. Id. at 422 (citing Mitchell v. Horn, 318 F.3d

523, 530 (3d Cir. 2003)).

        An adverse action is “sufficient to deter a person of ordinary

firmness from exercising his First Amendment rights.” Id. at 422

n. 6 (citing Allah v. Seiverling, 229 F.3d 220, 225 (3d Cir. 2000)

(internal quotation marks omitted)). An adverse action “need not

be great” but must be “more than de minimus.” Id. at 423 (quoting

McKee    v.   Hart,   436   F.3d   165,    170   (3d    Cir.    2006)   (internal

quotations omitted)).

                                      20
      To   show   that   constitutionally     protected      conduct   was    a

substantial or motivating factor in the alleged retaliatory act,

a plaintiff may rely on circumstantial evidence of either (1) an

unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing that suggests a causal link. Watson,

834 F.3d at 422 (quoting Lauren W. ex rel. Jean W. v. DeFlaminis,

480 F.3d 259, 267 (3d Cir. 2007)). A causal link between the timing

of the protected activity and the retaliatory action must be

“unusually suggestive” of a retaliatory motive. Id. at 424 (Estate

of Smith v. Marasco, 318 F.3d 497, 512 (3d Cir. 2003) (internal

quotation marks omitted) (quoting Krouse v. Am. Sterilizer Co.,

126 F.3d 494, 503 (3d Cir. 1997)). When the timing is not unduly

suggestive, a plaintiff may establish retaliatory motive with

timing plus “evidence gleaned from the record as a whole.” Id.

(quoting Farrell v. Planters Lifesavers Co., 206 F.3d 271, 280-81

(3d Cir. 2000)).

      Plaintiff established the first element of a retaliation

claim by alleging he was engaged in the protected activity of

filing prison grievances, making a PREA complaint, and that he

assisted other inmates with grievances as part of his job duties

in the prison law library, in accordance with prison regulations.

See   Watson,     34   F.3d   at   422    (filing   prison    grievance      is

constitutionally protected activity); see Wisniewski v. Fisher,

                                     21
857 F.3d 152, 156-57 (3d Cir. 2017) (assisting inmates with

grievances and legal documents, as part of an inmate’s job duties

and in accordance with prison regulations, falls under First

Amendment protection, subject to restrictions based on legitimate

penological interests). If a plaintiff establishes a prima facie

case, “prison officials may still prevail if they establish that

‘they would have made the same decision absent the protected

conduct for reasons reasonably related to a legitimate penological

interest.’” Watson, 834 F.3d at 422 (quoting Rauser, 241 F.3d at

334.)

        Plaintiff alleges Dilks and Goncharov engaged in adverse

actions     by   informing   other   inmates   of    Plaintiff’s   sexual

orientation. Additionally, Dilks chose a cellmate for Plaintiff

who was a member of the Bloods gang, knowing there could be

conflict between them. These actions were sufficiently adverse

because     disclosing   Plaintiff’s      sexual    orientation    in   an

environment alleged to be rife with sexual harassment and abuse,

and choosing a cellmate for the purpose of causing conflict are

sufficiently adverse to deter a person of ordinary firmness from

exercising constitutional rights. The Court notes prison officials

may still prevail by establishing they would have made the same

decision for legitimate penological reasons.

        Plaintiff also alleges Weinsten took an adverse action by

initiating Plaintiff’s transfer to another unit, in retaliation

                                     22
for Plaintiff assisting Martinez with his grievances. Transfer to

another unit in the prison is not sufficient to deter a person of

ordinary firmness from engaging in constitutionally protected

activity. Cf. Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012)

(confinement in SHU with reduced access to phones, the commissary,

recreation, rehabilitative programs and confinement to cell for

all but five hours per week could deter a person of ordinary

firmness from exercising his First Amendment rights.) This claim

against Weinstein will be dismissed without prejudice.

        Plaintiff also brings a retaliation claim against Khulen and

Weinstein based on their reactions to his PREA complaint when he

was transferred to another unit. Plaintiff alleges that when he

made a sign asking to file a PREA complaint, Khulen handcuffed

Plaintiff, took him to a dry cell and refused Plaintiff’s requests

to take the padlock off the toilet over the course of five hours.

Plaintiff was placed in the dry cell to make his PREA complaint.

Weinstein also denied Plaintiff’s requests to use a bathroom and

told Plaintiff he would “pay for helping that punk.” Plaintiff

alleges he made multiple requests for the bathroom, he was in pain

from being forced to wait, and he “slightly” urinated on himself.

Therefore, the actions by Weinstein and Khulen were sufficient to

deter    an   ordinary   person   from   engaging   in   constitutionally

protected conduct.



                                    23
     The final element of Plaintiff’s retaliation claims is a

causal link between his constitutionally protected conduct and the

adverse    actions    alleged.      Plaintiff        alleged     that    he    regularly

assisted other inmates with filing grievances as part of his job

duties in the law library. Plaintiff alleges Dilks, Weinstein and

Goncharov    knew    of   Plaintiff’s          involvement       in    seeking   policy

changes that would permit inmates greater rights in seeking unit

and cell changes and that they were verbally abusive to Plaintiff

as a result.

     When    Plaintiff       was   seen   as     “winning”       by    helping   Inmate

Martinez    obtain    a   unit     transfer,      Plaintiff          alleges   Weinstein

initiated    Plaintiff’s       transfer        and     Dilks    knowingly      chose   a

cellmate who he thought would be hostile to Plaintiff. In direct

response to Plaintiff’s PREA complaint about his transfer, he

alleges Kuhlen and Weinstein refused his requests to use a bathroom

over the course of five hours. The timing of the alleged adverse

actions together with the overall allegations in the complaint are

sufficient    to     allege    a   causal       link    at     the    pleading    stage.

Plaintiff’s First Amendment retaliation claims may proceed against

Goncharov, Dilks, Weinstein and Kuhlen.

     C.      Intentional Infliction of Emotional Distress

     The     Court    will    exercise      supplemental         jurisdiction       over

Plaintiff’s state law claim of intentional infliction of emotional

distress. This claim may proceed against Defendants Koncharov and

                                          24
Dilks based on Plaintiff’s allegations they told inmates and prison

employees of Plaintiff’s sexual orientation for the purpose of

causing his harassment in a hostile environment.

IV.   CONCLUSION

      For the reasons discussed above, Plaintiff’s IFP application

is granted and his complaint may proceed in part. The § 1983 and

NJCRA claims against John Powell are dismissed without prejudice.

Plaintiff’s First Amendment retaliation claim against Weinstein

for transferring Plaintiff to a different unit is dismissed without

prejudice. Plaintiff’s motion for a TRO or preliminary injunction

is denied. The Court will appoint Plaintiff pro bono counsel.

An appropriate Order follows.



Date: January 13, 2020               s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                25
